1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2013/54275 in view of Pyles et al 2009/0089942 (see paragraphs 0032-0036).
The references are applied essentially for reasons of record, JP -275 disclosing the basic claimed method and lens lacking the use of an aromatic alcohol in water as the immersion liquid, the alcohol being present in the instant amount.  As set forth in the first action, Pyles et al discloses the instant aromatic—benzyl—alcohol in water (see paragraph 0032 and the last line in paragraph 0035) as the immersion medium for tinting an optical lens.  At paragraph 0036, Pyles et al discloses that the concentration of the benzyl alcohol is .5-15 % by weight, which is inclusive of the instant value of 1-30 ml/L—ie, roughly ,1-3 % by weight.  It certainly would have been obvious to one of ordinary skill in the art to employ the immersion medium of Pyles et al in the method of the primary reference to facilitate uniform coating of the lens substrate.  
2.Applicant's arguments filed October 16, 2020 have been fully considered but they are not persuasive. Applicant suggests that the instant claims are allowable since the instant immersion liquid is not taught.  However, it is clearly taught by Pyles et al.  Applicant also alleges unexpected results concerning the claims.  However, there is no 
3.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
4.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742